PELHAM, P. J.
-The Supreme Court in this case has reversed itself, and in doing so has ex necessitate legis reversed the holding of this court based on the former holding of that court in a case which it has in the opinion in this case expressly overruled.—Ex parte State, 66 South. 1; State v. Lovejoy, 64 South. 1021. The point, made by the appellee for the first time in the Supreme Court (which seems to have been overlooked there), that this court’s judgment of affirmance should not be disturbed, notwithstanding the cardinal proposition of law involved, because the bill of exceptions which undertakes to set out the evidence on which the trial court based its judgment does not purport to set out all of the evidence, is well taken (Evansville Pkt. Co. v. Slater, 101 Ala. 245, 15 South. 241; Prine v. A. C. I. Co., 171 Ala. 343, 54 South. 547), and a judgment, as heretofore rendered, affirming the judgment of the lower court, it seems to us, is proper.
Affirmed.